                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


THE ESTATE OF MALCOLM J. BRYANT,

               Plaintiff,

       v.                                               Civil Action No. ELH-19-384

BALTIMORE POLICE
DEPARTMENT, et al.,

               Defendants.


                             AMENDED SCHEDULING ORDER

       Upon consideration of the parties’ proposed amended schedule, the Court hereby adopts

this Joint Proposed Amended Scheduling Order:

Fact Discovery ordered closed by:                                February 1, 2021

Plaintiff’s Rule 26(a)(2) disclosures by:                        February 26, 2021

Defendant’s Rule 26(a)(2) disclosures by:                        March 26, 2021

Plaintiff’s rebuttal Rule 26(a)(2) disclosures by:               April 23, 2021

Rule 26(e)(2) supplementation of disclosures and responses by:   May 14, 2021

Expert discovery deadline; submission of status report by:       May 21, 2021

Requests for admission by:                                       May 28, 2021

Dispositive pretrial motions deadline:                           June 18, 2021

Opposition/Cross Motion (if any):                                July 16, 2021



Dated: September 14, 2020                            _________________________________
                                                     Deborah L. Boardman
                                                     United States Magistrate Judge
